DETAILED ACTION
This action is in reply to papers filed 6/19/2019. 1-6 are pending and examined herein.

Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Note
All paragraph numbers throughout this office action, unless otherwise noted, are from the US PGPub of this application US20200017836A1, published 1/16/2020.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim recite(s) a composition comprising hemagglutinin or modified hemagglutinin. This judicial exception is not integrated into a practical application because the claimed composition comprising hemagglutinin or modified hemagglutinin does not appear to be markedly different naturally occurring glycoprotein hemagglutinin. The claim(s) does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the recitation of the term does not recite what these modifications are and whether said modifications render the hemagglutinin markedly different- structurally or functionally.
Accordingly, claim 1 is rejected because it is drawn to a product of nature without significantly more. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 6 is drawn to “A method for culturing pluripotent stem cells; comprising: performing the method according to claim 2.” For completeness, claim 2 is drawn to “A method for promoting proliferation of pluripotent stem cells, comprising: culturing pluripotent stem cells in a culture medium to which the composition according to claim 1 has been added.” 
At issue for the purposes of the instant rejection is that the metes and bounds of claim 6, when taken with the limitations of claim 2, are wholly unclear. That is, claim 6 requires performing the method according to claim 2. However, claim 2 already requires performing the method of claim 2. Indeed, note that in although the preamble of claim 2 is drawn to ‘promoting proliferation of pluripotent stem cells’ the step contained therein requires the culturing of the same pluripotent stem cells. Thus, in view of this, the metes and bounds of claim 6 are unclear.
Appropriate correction is required. 


The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim 
Claim 6 is drawn to “A method for culturing pluripotent stem cells; comprising: performing the method according to claim 2.” For completeness, claim 2 is drawn to “A method for promoting proliferation of pluripotent stem cells, comprising: culturing pluripotent stem cells in a culture medium to which the composition according to claim 1 has been added.” 
Claim 6 fails to further limit the subject matter of claim 2 because claim 6, in essence, simply refers back- without any additional limitation- to claim 2. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 6 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by et al. Kinooka et al. (US20150329831A1, Published 11/19/2015, Filed 12/26/2013; Ref. 2 in IDS filed 6/19/2019).

Regarding claim 1, claim 2 and claim 6, Kinooka et al. disclose a method for culturing pluripotent stem cells, the method including performing cell culture in the presence of a substance that can inhibit cell-cell adhesion, wherein said inhibitor of cell-cell adhesion is hemagglutinin, and whereby said stem cells proliferate  (Abstract; Pg. 2, para. 35; Pg. 3, para. 46). Kinooka discloses the “substance that can inhibit cell-cell adhesion” may be added to a medium after deviated cells (differentiated) are confirmed, or alternatively, may be added to a medium at a stage where deviated cells have not emerged yet (Pg. 1, para. 2; Pg. 4, para. 48).
Accordingly, Kinooka anticipates the claimed invention. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable Kinooka as applied to claims 1, 2 and 6 above, and further in view of Sakai et al. (US20180023057A1, Filed 1/27/2016).

The teachings of Kinooka are relied upon as detailed above. However, Kinooka fails to teach seeding pluripotent stem cells in a single-cell state or a dispersed state prior to culturing in the hemagglutinin containing medium (as in claim 3), adding hemagglutinin to the culture medium before a colony of the pluripotent stem cells is formed (as in claim 4) or adding hemagglutinin to a culture medium for suspension culture of a cell aggregate of pluripotent stem cells and culturing the pluripotent stem cells without dividing the cell aggregate into small aggregates (as in claim 5).
Before the effective filing date of the claimed invention, Sakai et al. taught pluripotent stem cells easily form aggregates, various aggregates such as huge aggregates and aggregates having uneven diameters are formed. Continuing, Sakai adds that there is also a problem that such aggregates show low cell survival rates after subculture (Pg. 1, para. 3). Towards this end, Saki et al. taught a method for culturing cells by which the diameter of cell aggregates can be controlled, and by which a large amount of cells can be obtained, a cell aggregate obtained by the method, a cell aggregation control agent, and a medium containing the cell aggregation control agent (Abstract). Specifically, Sakai teaches a method for pluripotent culturing cells by suspension culture (as in claim 5), said method comprising an aggregation control step of adding a substance that inhibits a cell adhesion molecule(s) of said cells to a medium to control cell aggregation of said cells (as in claim 4 ‘before a colony of the pluripotent stem cells is claim 3) to be applied to the suspension culture (Pg. 8, para. 75).
The combination of prior art cited above in all rejections under 35 U.S.C.103 satisfies the factual inquiries as set forth in Graham v. John Deere Co., 383 U.S. 1,148 USPQ 459 (1966). Once this has been accomplished the holdings in KSR can be applied (KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 389, 82 USPQ2d 1385 (2007): "Exemplary rationales that may support a conclusion of obviousness include: (A) Combining prior art elements according to known methods to yield predictable results; (B) Simple substitution of one known element for another to obtain predictable results; (C) Use of known technique to improve similar devices (methods, or products) in the same way; (D) Applying a known technique to a known device (method, or product) ready for improvement to yield predictable results; (E) "Obvious to try" - choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; (F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention." 
In the present situation, rationales A and G are applicable.  Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it prima facie obvious to combine the teachings of Kinooka et al., wherein Kinooka teaches culturing pluripotent stem cells in a culture medium comprising the cell-to-cell adhesion inhibitor 
 That is, one of ordinary skill in the art would have found it prima facie obvious to suspension culture single pluripotent stem cells in a cell culture medium whereby hemagglutinin- a cell-cell adhesion inhibitor- is added to the culture medium for the expected benefit of (1) increase in proliferation and (2) increase in survival rate after subculture. A reasonable expectation is present given that Kinooka et al. and Sakai et al. observed each benefit, respectively, when culturing pluripotent stem cells in the presence of a cell-to-cell adhesion inhibitor. 
Thus, the teachings of the cited prior art in the obviousness rejection above provide the requisite teachings and motivations with a clear, reasonable expectation. The cited prior art meets the criteria set forth in both Graham and KSR. 
Therefore, the claimed invention, as a whole, was clearly prima facie obvious.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 9822344. Although the claims at issue are not identical, they are not patentably distinct from each other because instant claim 1 is drawn to a composition for use in promotion of proliferation of pluripotent stem cells,
comprising hemagglutinin or modified hemagglutinin. Instant method claims 2-6 are drawn to method of culturing said stem cells, in a suspension or in a single or dispersed state, in said medium comprising hemagglutinin or modified hemagglutinin.
The claims of U.S. Patent ‘344 are broadly drawn to cullturing undifferentiated stem cells having pluripotency, the method comprising: seeding stem cells having pluripotency on a surface to prepare a seeded stem cell culture, adding to the seeded stem cell culture an effective amount of a substance comprising hemagglutinin (HA) of a neurotoxin complex of Clostridium botulinum to prepare an undifferentiated stem cell culture, and subculturing the undifferentiated stem cells from the undifferentiated stem cell culture.
The intended use of the composition of instant claim 1 renders the methods of U.S. Patent ‘344 prima facie obvious. Additionally, the instant method claims are rendered  prima facie obvious over the method claims of U.S. Patent ‘344, as all the method claims are drawn to culturing pluripotent stem cells with hemagglutinin. 

Authorization to Initiate Electronic Communications 

The examiner may not initiate communications via electronic mail unless and until applicants authorize such communications in writing within the official record of the patent application. See M.P.E.P. § 502.03, part II. Applicants may wish to consider supplying such written authorization in response to this Office action, as negotiations toward allowability are more 

			       Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TITILAYO MOLOYE whose telephone number is (571)270-1094.  The examiner can normally be reached on Working Hours: 6 a.m-3:30 p.m. M-F. Off first Friday of biweek. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras Jr. can be reached on (571) 272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TITILAYO MOLOYE/Primary Examiner, Art Unit 1632